Title: To James Madison from William Eustis, 12 July 1810
From: Eustis, William
To: Madison, James


Sir,
War Department July 12. 1810.
I have the honor to enclose a copy of a Letter received from Governor Harrison by which it will appear that we are relieved from any apprehension of hostilities on the part of the Indians. With the highest respect I am Sir, your obedt. servt.
W. Eustis
 
[Enclosure]§ William Henry Harrison to William Eustis
26 June 1810, Vincennes. Reports information he has received from a deputation of Potawatomi Indians about a council held at St. Joseph where the Delaware and other Indians refused to join forces with the Prophet. Was informed that the Prophet intended to engage all the tribes on the Mississippi to join his confederacy and to attack Detroit, Fort Wayne, Chicago, St. Louis, and Vincennes, but he now thinks that the Prophet’s influence is limited to “the War-Chiefs, or those who are heads of small bands.” Relates the “consummate villainy” of the Prophet in trying to incite younger men to murder the principal chiefs of all the tribes in order to unite the Indians and thus prevent further land sales to whites. Is convinced that the Prophet is “inspired by the Superintendant of Indian Affairs for Upper Canada, rather than [by] the Great Spirit, from whom he pretends to derive his authority.” Has sent an emissary (Mr. DuBois) to the Prophet and has mustered two companies of militia but will not keep them in service after the return of DuBois “unless the Accounts brought by him should be very different from what I expect them to be.”
